In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00427-CV

JUDY DE LA GARZA AND THOMAS M.             §    On Appeal from the 367th District
DE LA GARZA, Appellants                         Court

V.

                                           §    of Denton County (14-04892-367)
THE BANK OF NEW YORK MELLON,
F/K/A THE BANK OF NEW YORK, AS
TRUSTEE FOR THE HOLDERS OF THE
CERTIFICATES, FIRST HORIZON
MORTGAGE PASS-THROUGH                      §    November 1, 2018
CERTIFICATES (FHASI 2006-3), AND
FIRST TENNESSEE BANK NATIONAL
ASSOCIATION, D/B/A FIRST HORIZON
HOME LOANS, AND NATIONSTAR
MORTGAGE, LLC, Appellees                   §    Opinion by Chief Justice Sudderth

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm the trial court’s no-

evidence summary judgment in favor of Appellees.          We reverse the traditional

summary judgment as to The Bank of New York Mellon’s counterclaims for judicial
foreclosure and writ of possession, and we remand this case to the trial court for

further proceedings not inconsistent with this opinion.

      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth